EXHIBIT LOAN AND SECURITY AGREEMENT by and among KINERGY MARKETING LLC as Borrower THE LENDERSAND ISSUING BANK FROM TIME TO TIME PARTY HERETO WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN) as Agent WACHOVIA CAPITAL MARKETS, LLC as Sole Lead Arranger, Manager and Bookrunner Dated: July 28, 2008 TABLE OF CONTENTS Page SECTION 1. DEFINITIONS 1 SECTION 2. CREDIT FACILITIES 23 2.1 Loans 23 2.2 Letters of Credit 24 2.3 Increase in Maximum Credit 27 2.4 Commitments 28 SECTION 3. INTEREST AND FEES 28 3.1 Interest 28 3.2 Fees 30 3.3 Changes in Laws and Increased Costs of Loans 31 SECTION 4. CONDITIONS PRECEDENT 32 4.1 Conditions Precedent to Initial Loans and Letters of Credit 32 4.2 Conditions Precedent to All Loans and Letters of Credit 34 SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST 35 5.1 Grant of Security Interest 35 5.2 Perfection of Security Interests 37 SECTION 6. COLLECTION AND ADMINISTRATION 40 6.1 Borrower Loan Account 40 6.2 Statements 40 6.3 Collection of Accounts 40 6.4 Payments 41 6.5 Taxes 42 6.6 Authorization to Make Loans 44 6.7 Use of Proceeds 44 6.8 Pro Rata Treatment 44 6.9 Sharing of Payments, Etc. 45 6.10 Settlement Procedures 46 6.11 Obligations Several; Independent Nature of Lenders’ Rights 48 6.12 Bank Products 48 SECTION 7. COLLATERAL REPORTING AND COVENANTS 48 7.1 Collateral Reporting 48 7.2 Accounts Covenants 49 7.3 Inventory Covenants 50 7.4 Equipment and Real Property Covenants 51 7.5 Power of Attorney 51 7.6 Right to Cure 52 7.7 Access to Premises 52 SECTION 8. REPRESENTATIONS AND WARRANTIES 52 8.1 Corporate Existence, Power and Authority 52 8.2 Name; State of Organization; Chief Executive Office; Collateral Locations 53 8.3 Financial Statements; No Material Adverse Change 53 8.4 Priority of Liens; Title to Properties 54 8.5 Tax Returns 54 8.6 Litigation 54 8.7 Compliance with Other Agreements and Applicable Laws 54 8.8 Environmental Compliance 55 8.9 Employee Benefits 55 8.10 Bank Accounts 56 8.11 Intellectual Property 56 8.12 Subsidiaries; Affiliates; Capitalization; Solvency 57 8.13 Labor Disputes 57 8.14 Restrictions on Subsidiaries 57 8.15 Material Contracts 58 8.16 Payable Practices 58 8.17 Accuracy and Completeness of Information 58 8.18 Survival of Warranties; Cumulative 58 SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS 58 9.1 Maintenance of Existence 58 9.2 New Collateral Locations 59 9.3 Compliance with Laws, Regulations, Etc. 59 9.4 Payment of Taxes and Claims 60 9.5 Insurance 60 9.6 Financial Statements and Other Information 60 9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. 63 9.8 Encumbrances 64 9.9 Indebtedness 65 9.10 Loans, Investments, Etc. 66 9.11 Dividends and Redemptions 67 9.12 Transactions with Affiliates 68 9.13 Compliance with ERISA 68 9.14 End of Fiscal Years; Fiscal Quarters 69 9.15 Change in Business 69 9.16 Limitation of Restrictions Affecting Subsidiaries 69 9.17 EBITDA 69 9.18 License Agreements 69 9.19 Foreign Assets Control Regulations, Etc. 70 9.20 Costs and Expenses 70 9.21 Further Assurances 71 SECTION 10. EVENTS OF DEFAULT AND REMEDIES 71 10.1 Events of Default 71 10.2 Remedies 73 SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW 76 11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver 76 11.2 Waiver of Notices 78 11.3 Amendments and Waivers 78 11.4 Waiver of Counterclaims 80 11.5 Indemnification 80 SECTION 12. THE AGENT 81 12.1 Appointment, Powers and Immunities 81 12.2 Reliance by Agent 81 12.3 Events of Default 82 12.4 Wachovia in its Individual Capacity 82 12.5 Indemnification 82 12.6 Non-Reliance on Agent and Other Lenders 83 12.7 Failure to Act 83 12.8 Additional Loans 83 12.9 Concerning the Collateral and the Related Financing Agreements 83 12.10 Field Audit, Examination Reports and other Information; Disclaimer by Lenders 84 12.11 Collateral Matters 84 12.12 Agency for Perfection 86 12.13 Successor Agent 86 12.14 Other Agent Designations 87 SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS 87 13.1 Term 87 13.2 Interpretative Provisions 88 13.3 Notices 90 13.4 Partial Invalidity 91 13.5 Confidentiality 91 13.6 Successors 92 13.7 Assignments; Participations 93 13.8 Entire Agreement 95 13.9 USA Patriot Act 95 13.10 Counterparts, Etc. 95 INDEX TO EXHIBITS AND SCHEDULES Exhibit A Form of Assignment and Acceptance Exhibit B Information Certificate Exhibit C Form of Compliance Certificate Exhibit D Form of Borrowing Base Certificate Schedule 1.43 Existing Lenders Schedule 9.17 Minimum EBITDA -i- LOAN AND SECURITY AGREEMENT This Loan and Security Agreement dated July 28, 2008 is entered into by and among KINERGY MARKETING LLC, an Oregon limited liability company (“Borrower” as hereinafter further defined), the parties hereto from time to time as lenders, whether by execution of this Agreement or an Assignment and Acceptance (each individually, a “Lender” and collectively, “Lenders” as hereinafter further defined), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, in its capacity as Issuing Bank, and WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), a California corporation, in its capacity as agent for Lenders (in such capacity, “Agent” as hereinafter further defined). W I T N E S S E T H: WHEREAS, Borrower has requested that Agent, Issuing Bank and Lenders enter into financing arrangements with Borrower pursuant to which Lenders may make loans and provide other financial accommodations to Borrower; and WHEREAS, Issuing Bank and each Lender are willing to agree (severally and not jointly) to make such loans and provide such financial accommodations to Borrower on a pro rata basis according to its Commitment (as defined below) on the terms and conditions set forth herein and Agent is willing to act as agent for Lenders on the terms and conditions set forth herein and the other Financing Agreements; NOW, THEREFORE, in consideration of the mutual conditions and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: SECTION 1. DEFINITIONS For purposes of this Agreement, the following terms shall have the respective meanings given to them below: 1.1“Accounts” shall mean, all present and future rights of Borrower to payment of a monetary obligation, whether or not earned by performance, which is not evidenced by chattel paper or an instrument, (a) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for services rendered or to be rendered, (c) for a secondary obligation incurred or to be incurred, or (d) arising out of the use of a credit or charge card or information contained on or for use with the card. 1.2“Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period for any Eurodollar Rate Loan comprising part of the same borrowing (including conversions, extensions and renewals), the rate per annum determined by dividing (a) the London Interbank Offered Rate for such Interest Period by (b) a percentage equal to: (i) one (1) minus (ii) the Reserve Percentage.For purposes hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed as a decimal) which is in effect from time to time under Regulation D of the Board of Governors of the Federal Reserve System (or any successor), as such regulation may be amended from time to time or any successor regulation, as the maximum reserve requirement (including, without limitation, any basic, supplemental, emergency, special, or marginal reserves) applicable with respect to Eurocurrency liabilities as that term is defined in Regulation D (or against any other category of liabilities that includes deposits by reference to which the interest rate of Eurodollar Loans is determined), whether or not any Lender has any Eurocurrency liabilities subject to such reserve requirement at that time.Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities and as such shall be deemed subject to reserve requirements without benefits of credits for proration, exceptions or offsets that may be available from time to time to a Lender.The Adjusted Eurodollar Rate shall be adjusted automatically on and as of the effective date of any change in the Reserve
